Case 2:15-cv-01366-JRG-RSP Document 584 Filed 03/19/21 Page 1 of 2 PageID #: 43793




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   PERSONALIZED MEDIA                        §
   COMMUNICATIONS, LLC                       §
                                             §
   v.                                        §   Case No. 2:15-cv-001366-JRG
                                             §
   APPLE, INC.                               §


                         MINUTES FOR JURY TRIAL DAY NO. 5
                 HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     March 19, 2021

   OPEN: 08:33 AM                                                    ADJOURN: 03:59 PM

   ATTORNEYS FOR PLAINTIFF:                 See attached.

   ATTORNEYS FOR DEFENDANTS:                See attached.

   LAW CLERKS:                              Lee Matalon
                                            Taylor Mauze
                                            Cason Cole

   COURT REPORTER:                          Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                        Andrea Brunson


   TIME       MINUTES
   08:33 AM   Court opened.
   08:37 AM   Formal charge conference started.
   08:37 AM   Mr. Kevin Martin argued for the Plaintiff. Mr. Sean McEldowney argued for the
              Defendant.
   08:54 AM   Formal charge conference completed.
   08:59 AM   Recess.
   09:17 AM   Court reconvened.
   09:17 AM   Jury entered the courtroom.
   09:18 AM   Court provides instructions to jury.
   10:00 AM   Initial closing argument by Plaintiff’s counsel, Mr. Kline.
   10:30 AM   Initial closing argument by Plaintiff’s counsel, Mr. Kline, partially completed.
   10:30 AM   Closing argument by Defendant’s counsel, Mr. Sernel.
   11:09 AM   Closing argument by Defendant’s counsel, Mr. Sernel, completed.
   11:09 AM   Continuation of closing argument by Plaintiff’s counsel, Mr. Kline.
Case 2:15-cv-01366-JRG-RSP Document 584 Filed 03/19/21 Page 2 of 2 PageID #: 43794




   TIME       MINUTES
   11:20 AM   Continuation of closing argument by Plaintiff’s counsel, Mr. Kline, completed.
   11:20 AM   Closing arguments concluded.
   11:20 AM   Court gives final instructions to the jury.
   11:25 AM   Jury retired to jury room to deliberate.
   11:26 AM   Recess.
   02:49 PM   Court reconvened. Jury note received by the Court. Court provided response by note
              hand-delivered by CSO to the Jury.
   02:52 PM   Recess.
   03:48 PM   Court reconvened. Note from Jury indicating a verdict has been reached.
   03:49 PM   Jury returned to the courtroom. Court read verdict in its entirety. Jurors polled
              representing a unanimous verdict. Jurors released and excused by the Court.
   03:59 PM   Court adjourned.




                                             2
